Citation Nr: 1715777	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-41 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for lumbar scoliosis with degenerative changes (hereinafter a back disability), to include as secondary to the Veteran's service-connected post-right knee arthroplasty (hereinafter right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The case was remanded in July 2014 for an addendum opinion regarding whether the Veteran's service-connected knee disability is aggravating the Veteran's back disability. All actions ordered by the remand have been accomplished and the case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

The preponderance of the evidence is against finding the Veteran's low back pain in service demonstrated the onset of the Veteran's current degenerative disc disease and arthritis; or that the Veteran's service-connected knee disability caused or aggravated the Veteran's back disability.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In July 2008 the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, and personal statements have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in December 2008 and April 2012. In addition, addendum opinions were obtained in July 2016 and September 2016 to further evaluate the claim. These examinations and opinions fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating the Veteran's back disability, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Arthritis, listed as a "chronic" disease in 38 C.F.R. § 3.309 (a) and 38 C.F.R.           § 3.303 (b), is also capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran contends his back disability had its onset in service, or alternatively, that his back disability was caused by or aggravated beyond its natural progression by his service-connected knee disability.  

The Veteran sought treatment during service for back pain after lifting a heavy object in May 1970. The impression was low back strain and he was put on light duty for five days.  The Veteran denied a history of back trouble of any kind on the November 1970 report of medical history and examination in November 1970 described the spine as normal.  Periodic examinations dated in March 1977 and May 1980 and November 1982 also described the spine as normal.  In March 1985 the Veteran complained of lower back pain with no reported back trauma. He was instructed to use a heat pad and given aspirin.  The October 1987 over 40 physical described the spine as normal. 

A March 1997 air contrast barium enema noted that the scout fil revealed mild to moderate lumbar scoliosis with convexity to the right. 

In November 2001 x-rays indicated the presence of lumbar scoliosis with convexity on the right.

At the October 2008 VA medical examination, the Veteran reported he had a recurrence of back pain in 2001 and that he was told he had arthritis of the lower back. He also reported he began experiencing additional pain in his back after his total right knee replacement surgery in 2007.  He reported he avoids heavy lifting and that he has difficulty finding a comfortable sleeping position. He denied radiation of pain into the legs nor any prescribed bedrest for back pain within the past year. X-rays taken during the examination indicated degenerative disc disease, spondylosis and scoliosis. The examiner indicated the Veteran has lumbar scoliosis with degenerative changes.

In December 2008, the same examiner from October 2008 opined that the degenerative changes were due to aging. "There is no medical evidence that low back strain causes, predisposes or accelerates the development of degenerative spine disease."

In January 2009, the Veteran reported "chronic low back pain onset one year ago." He also reported a "severe" back injury in 1970 that "resolved spontaneously" and that "he has not had back pain from then until now." The Veteran was offered an epidural steroid injection to resolve the pain, which the Veteran rescheduled. 

In May 2010, the Veteran was counseled on the need for diet-control to manage his obesity since the Veteran's knee and back conditions limit his physical activities.
 
At the April 2012 VA medical examination, x-rays confirmed degenerative disc disease and lumbar arthritis. The Veteran reported the only back injury occurred during service and that he noticed a worsening of his back pain after his right knee replacement surgery. The Veteran also reported he gets pain in his lower back if he walks, stands or sits for prolonged periods of time and that he wears a back brace while driving. The examiner concluded the Veteran's back disability was not caused by his service-connected knee disability because degenerative disc disease with arthritic changes "takes years to occur." The examiner noted "there is no literature to prove that any knee condition or surgery can cause a back condition." The examiner failed to opine however on whether the Veteran's knee disability aggravated his non-service-connected back disability. 

February 2015 progress notes indicate the Veteran reported his back pain "started with a knee replacement in 2007." The examiner noted the Veteran's complaints do not have  "a radicular component." MRIs taken at this visit confirmed the Veteran has degenerative disc disease with lumbar spinal stenosis. The examiner opined "nothing should be done in his lower back because I believe that his limp in the right leg is [...] definitely affecting his back[.]" The examiner also noted he "completely disagree[s]" with the assessment that the Veteran's knee disability is not connected to his back disability "based on his abnormal gait." He also opined "it's very possible that his back [...] pain may go away once the knee is revised[.]"

In July 2016, the same medical examiner from April 2012 re-examined the Veteran's case file, including additional neurology notes suggesting the knee disability must be causing the back disability. The examiner noted "there is no literature to support a knee condition causing or aggravating a lumbar spine condition." The examiner noted abnormal knee mechanics "can make the [spine] pain feel worse but it does not alter the condition as defined as an aggravation[.]" The examiner also noted the Veteran's weight increased from approximately 270 pounds when he had his knee replacement surgery to his current weight of 308 pounds and that "weight increase is associated with worsening degenerative changes and scoliosis." In September 2016 the examiner reaffirmed his opinion and addressed the February 2015 physician's note and again asserted that the connection was not backed by medical literature.  He acknowledged that biomechanics literature and research evaluated how one joint affects others in a kinetic chain and can demonstrate an alteration in one point that affects other levels and thus pain at those levels but indicated that it does not demonstrate aggravation as defined by C&P as permanent worsening.  The treatment of mechanics has not been shown to change the pathology of a distant joint in the kinetic chain.  The examiner explained that while the knee may be causing additional back pain, the back "is not being altered in its pathology by the knee." 

The preponderance of the evidence is against the Veteran's claim. Medical evidence indicates the Veteran's instances of low back pain in service do not demonstrate the onset of degenerative disc disease or lumbar arthritis.  The claims file was reviewed by VA examiners who considered the record and subjective history, examined the Veteran and provided a rationale for the opinions rendered.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

As the Veteran has a diagnosis of arthritis, the Board carefully considered whether service connection could be granted as a chronic disease under 38 C.F.R. § 3.303 or 3.309.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  The first way is for the chronic disease to be identified during service or within the presumptive period.  In this case, the Veteran was not diagnosed with arthritis during service and it was not identified.  The Veteran experienced pain in service, and was diagnosed with a strain which is not a clear manifestation sufficient to establish the chronic disease during service.  As such, the chronic disease of arthritis was not established during service.  The condition was also not established during the presumptive period, or within one year of the Veteran's separation from service in 1988. In fact, a March 1988 general medical examination did not reflect any complaints or diagnoses related to the back.  

The second way to establish service connection for a chronic disease occurs when a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned.  In such a case a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  In this case, the evidence does not demonstrate a continuity of symptoms since service. The Veteran's first post-service notation of a back condition was in 1997, approximately 9 years after military service, with no documented complaints, treatment or diagnosis during that same time frame.  Furthermore, the Veteran reported to medical providers that his back pain began with a hip replacement in 2007.  The Veteran's claim for direct service connection must be denied.

Regarding secondary service connection, the medical evidence does not indicate that the Veteran's service-connected knee disability has caused or aggravated his back disability. While the February 2015 private record suggested a relationship, the physician did not offer a clear rationale for the opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  The July 2016 examiner noted medical literature does not indicate a relationship between post-knee replacement surgery and the onset or aggravation of a back disability. Nor does the Veteran's x-rays and other medical evidence indicate radicular damage to the spine, which would suggest the back disability is being aggravated beyond the normal progression of degenerative disc disease and arthritis. The examiner further explained his rationale for this opinion in the September 2016 addendum.  As the examiner reviewed the file, considered the subjective complaints, reviewed medical literature and provided a clear well-reasoned rationale for the opinion provided the Board finds the opinion to be highly probative. See Nieves-Rodriguez, 22 Vet. App. at 304.  The Veteran's claim for secondary service connection is also denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


